DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahadik et al. (US 10052983). Regarding claim 1, Mahadik teaches a double-folding unlocking device of a rear seat for a vehicle (see Figures 1 and 2), the double-folding unlocking device comprising: a cushion hinge bracket (26) mounted to a rear portion of a seat cushion frame so as to rotate integrally with the seat cushion frame (see Figures 5 and 6); a lever bracket (44) assembled to the cushion hinge bracket so as to be rotatable about a first rotation shaft (66; see Figures 7-9); a link bracket (42) having a lower portion, rotatably linked to an upper arm of the lever bracket (see column 4, lines 39-46; item 42 comes into contact with engagement mechanism 68 of the upper arm of the lever bracket and rotates), and an upper portion, formed to be interlocked (via 52) with rotation of a back hinge bracket (40) mounted to a lower portion of a seatback frame (see Figure 7); and a latch release cable assembly (22) linked at a rear end thereof to a front arm of the lever bracket (44) to unlock the seat cushion frame from a floor panel of a vehicle body when the lever bracket rotates (see Figures 2, 7-9).

Regarding claim 2, Mahadik further teaches wherein the lower portion of the link bracket (42) is linked to the upper arm so as to be rotatable about a second rotation shaft (52) assembled to the upper arm (see Figures 11-13 and column 4, lines 39-46).

Regarding claim 4, Mahadik further teaches wherein the lever bracket (44) is provided with a latching piece (68) formed at an upper end of the upper arm, wherein, when the back hinge bracket (40) rotates in a folding direction of a seatback, the link bracket (52) catches on the latching piece and rotates integrally with the lever bracket (see column 4, lines 39-46).

Regarding claim 6, Mahadik further teaches a lever-returning spring (74) having an upper end linked to the front arm of the lever bracket (44) and a lower end linked to the cushion hinge bracket (26; see Figure 6), wherein, when the lever bracket (44) rotates together with the link bracket (42), the lever-returning spring generates elastic restoring force.

Regarding claim 8, Mahadik further teaches wherein the lever bracket (44) is provided with a rear arm formed opposite the front arm with respect to the first rotation shaft (66), wherein, when the lever bracket (44) is returned by the lever-returning spring (74), the rear arm comes into contact with a stopper (slot in 26) formed at the cushion hinge bracket and stops moving (see Figures 7-9).

Allowable Subject Matter
Claims 3, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636